Filed 2/24/15 In re Anthony L. CA5

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re ANTHONY L., a Person Coming Under the
Juvenile Court Law.                                                                        F070134

                                                                               (Super. Ct. No. JD131010)
KERN COUNTY DEPARTMENT OF HUMAN
SERVICES,
                                                                                       OPINION
                   Plaintiff and Respondent;

TAMARA L. et al.,

                   Defendants and Respondents.

ANTHONY L.,

                   Appellant.

                                                   THE COURT*
         APPEAL from an order of the Superior Court of Kern County. Louie L. Vega,
Judge.
         Donna Wickham Furth, under appointment by the Court of Appeal, for Appellant.
         No appearance for Tamara L. et al., Defendants and Respondents.
         Theresa A. Goldner, County Counsel, and Jennifer E. Feige, Deputy County
Counsel, for Kern County Department of Human Services, Plaintiff and Respondent.
                                                        -ooOoo-


____________________
*        Before Levy, Acting P.J., Franson, J., and Smith, J.
       Appellant Anthony L., a minor, appeals from the ruling of the juvenile court
continuing reunification services for his mother at the combined six and twelve-month
review hearing. We dismiss the appeal as moot.
                     PROCEDURAL AND FACTUAL BACKGROUND
Petition and Detention
       On July 5, 2013, a petition was filed by the Kern County Department of Human
Services (department) pursuant to Welfare and Institutions Code section 300
(undesignated statutory references are to the Welfare and Institutions Code) alleging that
Anthony, then two years old, was at substantial risk of suffering serious physical harm or
illness because he was found wandering unsupervised, unclothed, and without shoes on a
busy street in Ridgecrest. Mother was allegedly under the influence of alcohol and
prescription medications.
       The petition further alleged that Anthony was found on a busy street in weather
that was over 100 degrees Fahrenheit. Mother did not respond to the door of her
residence when law enforcement officers knocked several times. The kitchen sink was
full of dirty dishes and debris, within the child’s reach. The petition also alleged that
mother was incarcerated. This was not the first time authorities found Anthony alone
outside without adult supervision. Anthony was detained on July 2, 2013. At the
jurisdiction hearing on August 5, 2013, the parents waived their rights to a contested
hearing and submitted the matter on the allegations in the petition and the social workers’
reports.
       According to her social worker, mother reported a sobriety date of July 1, 2013;
she was sober and was regularly attending AA meetings. Mother was diagnosed with
bipolar disorder. Mother’s psychiatrist prescribed her Seroquel, Propranolol, Effexor,
and Klonopin. Because these medications were making mother too drowsy, mother

                                              2
obtained a medical cannabis prescription card from another physician, which was
prescribed for mother’s anxiety during the day. Taking marijuana helped mother through
panic attacks. The department recommended family reunification services for mother,
though the department was concerned about the medical cannabis prescription because it
appeared to be addressing her addiction to alcohol with a different controlled substance.
On January 8, 2014, the juvenile court continued Anthony as a ward of the court and
ordered reunification services for mother.
       A social worker’s report, prepared in June 2014, indicated that between January
2014 and mid-June 2014, mother tested positive for tetrahydrocannabinol (THC) and her
prescription medications, but not for alcohol. Mother’s psychiatrist was prescribing
mother Seroquel, Propranolol, Effexor, and Valium. Mother’s primary doctor diagnosed
mother with bipolar disorder, panic disorder, and agoraphobia. In March 2014, mother
stopped taking Valium and Propranolol.
       On July 11, 2014, a social worker contacted mother and asked her if her
psychiatrist was aware that mother was using medical marijuana. Mother replied that the
psychiatrist was aware of her use of medical marijuana but was not necessarily in
agreement with mother using it. Mother believed that medical marijuana helped her
ability to function as a parent and the prescribed medications made her drowsy. Also
medical marijuana helped mother keep her anxiety in check. Mother had installed a new
lock on her door that required a key to open the door. Anthony would not be able to open
the door as in the past.
       Mother maintained regular visits with Anthony in a relative’s home. Mother was
observed disciplining Anthony with timeouts when he misbehaved. Visits were adequate
in quality with no areas of concern. Mother was meeting case objectives by completing
counseling for parenting and child neglect, enrolling and participating in substance abuse
counseling, enrolling and participating in mental health counseling, and submitting to

                                             3
random, unannounced drug and alcohol testing. Mother did not meet this objective
because she had six tests that were positive for THC.
       The department stated that mother made moderate progress toward alleviating the
causes for the child’s placement out of her home. The department noted mother made
acceptable efforts in availing herself of the services provided to facilitate reunification
with Anthony. The department stated that mother had consistently and regularly
contacted and visited with Anthony, and demonstrated a capacity and ability to complete
the objectives of the case plan. The department concluded there was a substantial
probability Anthony would be returned to mother within six months.
       The combined six and twelve-month review hearing began on August 8, 2014.
The juvenile court wanted further briefing from the parties concerning whether the level
of THC in mother’s blood was acceptable and whether any parent using marijuana would
be precluded from receiving further services. Mother submitted with her brief a letter
from her psychiatrist noting that mother suffered from anxiety, fearful thoughts,
depressed mood, difficulty concentrating, excessive worry, restlessness, and racing
thoughts. The psychiatrist prescribed four psychotropic medications and was aware that
mother occasionally used cannabis with the use of a medical marijuana card. The
psychiatrist had seen mother’s drug screens and concluded mother did not have a
problem with the use of cannabis.
       The hearing recommenced on August 28, 2014. The juvenile court noted that the
screening indicated mother’s THC levels were very high, even from the literature mother
referenced in her brief. The court rejected mother’s position that she was using an
acceptable amount of marijuana. Mother’s counsel argued that the issue was risk to the
child, there was no demonstrated risk, and noted the doctors were aware mother was
using marijuana and her THC levels were consistent with therapeutic use.



                                              4
        The juvenile court found mother otherwise compliant with her case plan and did
not see evidence of current impairment through the use of marijuana. The court ordered
the continuation of reunification services for mother. Because of mother’s use of
marijuana, however, the court further determined there was risk to Anthony should he be
returned to mother’s care. The court found mother had made moderate progress on her
case plan in mitigating the reasons for the dependency action and that there was a
substantial probability the child would be returned to mother within six months.1
                                      DISCUSSION
        Generally, “[w]hen no effective relief can be granted, an appeal is moot and will
be dismissed.” (In re Jessica K. (2000) 79 Cal. App. 4th 1313, 1315.) Where a minor
appeals from a juvenile court’s order extending services to 18 months, the minor’s appeal
is moot because the appellate court cannot “rescind services that have already been
received” by the minor’s parent. (In re Pablo D. (1998) 67 Cal. App. 4th 759, 761 (Pablo
D.).)
        Nevertheless, counsel for the minor argues that the appeal is not moot because the
minor seeks termination of reunification services to mother and the setting of a
permanent placement hearing pursuant to section 366.26. The minor’s argument,
however, is essentially the same as that set forth in Pablo D. We face the same issue here
that the appellate court faced in Pablo D. The minor seeks a ruling from this court
finding error in the juvenile court’s order granting mother an additional six months of
reunification services. The court set the next review hearing for March 2, 2015, only
weeks from now. As the court in Pablo D. noted, an appellate court cannot rescind
services that have already been received by the parent.


1      Reunification services were terminated as to the father, who is not a party to this
appeal.


                                             5
                             DISPOSITION
The appeal is dismissed as moot.




                                   6